           Case 3:18-cv-07460-JD Document 143 Filed 02/12/21 Page 1 of 6



 1    COOLEY LLP
      MICHAEL G. RHODES (SBN 116127)
 2    (rhodesmg@cooley.com)
      101 California Street, 5th Floor
 3    San Francisco, CA 94111-5800
      Telephone: (415) 693-2000
 4    Facsimile: (415) 693-2222

 5    HEIDI L. KEEFE (SBN 178960)
      (hkeefe@cooley.com)
 6    LAM K. NGUYEN (SBN 265285)
      (lnguyen@cooley.com)
 7    3175 Hanover Street
      Palo Alto, CA 94304-1130
 8    Telephone: (650) 843-5000
      Facsimile: (650) 849-7400
 9
      ADAM M. PIVOVAR (SBN 246507)
10    (apivovar@cooley.com)
      1299 Pennsylvania Ave., NW, Ste. 700
11    Washington, DC 20004-2446
      Telephone: (202) 842-7800
12    Facsimile: (202) 842-7899

13    DUSTIN M. KNIGHT (pro hac vice)
      (dknight@cooley.com)
14    11951 Freedom Dr.
      One Freedom Square, 14th Floor
15    Reston, VA 20190-5656
      Telephone: (703) 456-8000
16    Facsimile: (703) 456-8100

17    Attorneys for Defendant Tesla, Inc.
18    [Additional Counsel on Signature Page]
19                                    UNITED STATES DISTRICT COURT
20                                   NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION
21
     NIKOLA CORPORATION,                               Case No. 3:18-cv-07460-JD
22
                        Plaintiff,                     Judge James Donato
23
            v.                                         JOINT STIPULATION AND
24                                                     [PROPOSED] ORDER TO EXTEND
     TESLA, INC.,                                      ALL DEADLINES
25
                        Defendant.
26

27

28

     Case No. 3:18-cv-07460-JD                    1.         JOINT STIPULATION AND [PROPOSED] ORDER
                                                                            TO EXTEND ALL DEADLINES
           Case 3:18-cv-07460-JD Document 143 Filed 02/12/21 Page 2 of 6



 1          This Stipulation is entered into by and among Plaintiff Nikola Corporation (“Nikola”) and

 2   Defendant Tesla, Inc. (“Tesla”) (collectively, “the Parties”), by and through their respective counsel.

 3   The Parties jointly stipulate and declare as follows:

 4          WHEREAS, the Court issued a Scheduling Order dated December 2, 2020 (D.I. 136);

 5          WHEREAS, new counsel for Tesla made an appearance in this case on February 5, 2020 (D.

 6   I. 137-140);

 7          WHEREAS, Tesla’s invalidity contentions are presently due on February 12, 2021 pursuant to

 8   the Court’s Scheduling Order and Patent L.R. 3-3 and 3-4;

 9          WHEREAS, the Parties agree that a fourteen-day extension of certain deadlines in the

10   Scheduling Order will serve the interests of fairness;

11          NOW THEREFORE, pursuant to Civil Local Rule 6-2(a), the Parties through their respective

12   counsel, hereby stipulate, agree, and request the Court extend the following deadlines within the

13   Scheduling Order (D.I. 136) by fourteen days:

14
                         Event                         Original Deadline             New Deadline
15
      Patent L.R. 3-3 and 3-4: Invalidity
16    Contentions and Related Document              February 12, 2021          February 26, 2021
      Disclosure
17
      Patent L.R. 4-1: Exchange of Proposed
                                                    February 26, 2021          March 12, 2021
18    Terms for Construction
19    Patent L.R. 4-2: Exchange of Preliminary
      Claim Constructions and Extrinsic             March 19, 2021             April 2, 2021
20    Evidence
21     Patent L.R. 3-8: Damage Contentions
                                                    April 2, 2021              April 16, 2021
       by Nikola
22
       Patent L.R. 4-3: Joint Claim
23                                                  April 16, 2021             April 30, 2021
       Construction and Prehearing Statement
24
       Patent L.R. 3-9: Responsive Damages
                                                    May 7, 2021                May 21, 2021
25     Contentions by Tesla

26    Patent L.R. 4-4: Completion of Claim
                                                    May 21, 2021               June 4, 2021
      Construction Discovery
27

28

     CASE NO. 3:18-CV-07460-JD                        2.          JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                 TO EXTEND ALL DEADLINES
           Case 3:18-cv-07460-JD Document 143 Filed 02/12/21 Page 3 of 6



 1                      Event                      Original Deadline               New Deadline
 2    Patent L.R. 4-5(a): Opening Claim
                                                 June 4, 2021                June 18, 2021
 3    Construction Brief

 4    Patent L.R. 4-5(b): Responsive Claim
                                                 June 18, 2021               July 2, 2021
      Construction
 5
      Patent L.R. 4-5(c): Reply Claim
                                                 June 25, 2021               July 9, 2021
 6    Construction Brief

 7    Patent L.R. 4-6: Claim Construction        Tutorial: September 16,     Tutorial: September 16,
      Hearing and Tutorial                       2021 at 11:00 a.m.          2021 at 11:00 a.m.
 8
                                                 Claim Construction:         Claim Construction:
 9                                               September 30, 2021 at       September 30, 2021 at
                                                 11:00 a.m.                  11:00 a.m.
10
      Patent L.R. 3-7: Advice of Counsel         30 days after service of    30 days after service of
11                                               Court’s Claim               Court’s Claim
                                                 Construction Ruling         Construction Ruling
12
      Close of Fact Discovery                    November 19, 2021           December 3, 2021
13
      Expert Disclosure (Initial)                January 7, 2022             January 21, 2022
14
      Expert Disclosure (Rebuttal)               January 28, 2022            February 11, 2022
15
      Reply Expert Reports                       February 11, 2022           February 25, 2022
16
      Close of Expert Discovery                  March 18, 2022              April 1, 2022
17
      Last Day to File Daubert and Dispositive
18                                               April 22, 2022              May 6, 2022
      Motions
19    Final Pretrial Conference                  August 18, 2022             August 18, 2022
20    Jury Trial                                 September 5, 2022           September 5, 2022
21
            IT IS SO STIPULATED.
22

23

24

25

26

27

28

     CASE NO. 3:18-CV-07460-JD                     3.           JOINT STIPULATION AND [PROPOSED] ORDER
                                                                               TO EXTEND ALL DEADLINES
           Case 3:18-cv-07460-JD Document 143 Filed 02/12/21 Page 4 of 6



 1    Dated: February 12, 2021            Respectfully submitted,

 2                                        /s/ Adam Pivovar

 3                                        COOLEY LLP
                                          Michael G. Rhodes (SBN 116127)
 4                                        (rhodesmg@cooley.com)
                                          101 California Street, 5th Floor
 5                                        San Francisco, CA 94111-5800
                                          Telephone: (415) 693-2000
 6                                        Facsimile: (415) 693-2222

 7                                        Heidi L. Keefe (SBN 178960)
                                          (hkeefe@cooley.com)
 8                                        Lam K. Nguyen (SBN 265285)
                                          (lnguyen@cooley.com)
 9                                        3175 Hanover Street
                                          Palo Alto, CA 94304-1130
10                                        Telephone: (650) 843-5000
                                          Facsimile: (650) 849-7400
11
                                          Adam M. Pivovar (SBN 246507)
12                                        (apivovar@cooley.com)
                                          1299 Pennsylvania Ave., NW Ste. 700
13                                        Washington, DC 20004-2446
                                          Telephone: (202) 842-7800
14                                        Facsimile: (202) 842-7899

15                                        Dustin M. Knight (pro hac vice)
                                          (dknight@cooley.com)
16                                        11951 Freedom Dr.
                                          One Freedom Square, 14th Floor
17                                        Reston, VA 20190
                                          Telephone: (703) 456-8000
18                                        Facsimile: (703) 456-8100

19                                        Attorneys for Defendant Tesla, Inc.

20

21

22

23

24

25

26

27

28

     CASE NO. 3:18-CV-07460-JD              4.       JOINT STIPULATION AND [PROPOSED] ORDER
                                                                    TO EXTEND ALL DEADLINES
           Case 3:18-cv-07460-JD Document 143 Filed 02/12/21 Page 5 of 6



 1   Dated: February 12, 2021             /s/ K. Reed Willis

 2                                        STEYER LOWENTHAL BOONDROOKAS
                                          ALVAREZ & SMITH
 3                                        Allan Steyer
                                          (asteyer@steyerlaw.com)
 4                                        Donald S. Macrae
                                          (smacrae@steyerlaw.com)
 5                                        Jill K. Cohoe
                                          (jcohoe@steyerlaw.com)
 6                                        235 Pine Street, 15th Floor
                                          San Francisco, CA 94104
 7                                        Telephone: (415) 421-3400
                                          Facsimile: (415) 421-2234
 8
                                           BEUS GILBERT PLLC
 9                                         Kenneth Reed Willis
                                           (rwillis@beusgilbert.com)
10                                         Leo R. Beus
                                           (lbeus@beusgilbert.com)
11                                         Richard L. Williams
                                           701 North 44th Street
12                                         Phoenix, Arizona 85008-6504
                                           Telephone: (480) 429-3000
13                                         Facsimile: (480) 429-3001

14                                         Attorneys for Plaintiff Nikola Corporation

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 3:18-CV-07460-JD              5.        JOINT STIPULATION AND [PROPOSED] ORDER
                                                                     TO EXTEND ALL DEADLINES
           Case 3:18-cv-07460-JD Document 143 Filed 02/12/21 Page 6 of 6



 1                                               ATTESTATION

 2            Pursuant to Civil L.R. 5-1(i)(3), I attest that the concurrence in the filing of this document has

 3   been obtained from the other signatories.

 4
     Dated: February 12, 2021                          /s/ Adam Pivovar
 5                                                     Adam Pivovar

 6

 7
                           PURSUANT TO STIPULATION, IT IS SO ORDERED
 8

 9   Dated:                                                  _________________________
10                                                           Honorable James Donato
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 3:18-CV-07460-JD                          6.         JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                  TO EXTEND ALL DEADLINES
